Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 06/09/2021.
Claims 1-20 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 06/09/2021 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-20 rejection under 35 USC § 101:
Applicant argues that “The limitations of independent claim 1 (and the dependent claims, including claims 3 and 4) are not remotely similar to the examples of organizing human activity in the 2019 Revised Patent Subject Matter Eligibility Guidance, such as: (1) local processing of payments for remotely purchased goods, Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378-79 (Fed. Cir. 2017); (2) offer-based price optimization, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015); (3) creating a contractual relationship-a 'transaction performance guaranty', buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 1355 (Fed. Cir. 2014); (4) resolving a legal dispute between two parties by the decision of a human arbitrator, In re Comiskey, 554 F.3d 967, 981 (Fed. Cir. 2009); (5) directed to organizing business or legal relationships in the structuring of a sales force (or marketing company), In re Ferguson, 558 F.3d 1359, 1364 (Fed Cir. 2009); (6) processing an application for financing a purchase, Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1054 (Fed. Cir. 2017). It should be appreciated that the limitations of claim 1 are aimed towards supplying, from a centralized multidirectional computing system on which virtual repositories are stored, to a first computing device, a result, including a link to a first item record of a second virtual repository, in11/28 response to a trigger from the first computing device. When considered as a whole, the process recited in claim 1 features processing steps that enable computers to perform a new function, namely automatically providing the link to the virtual repository record in response to the trigger. By way of example, this technology enables a fan to automatically determine what a celebrity is wearing at an event, without burdening the celebrity with a personal request and without intruding on the celebrity's privacy. In this example, the items worn by the celebrity at the event are identified by the first item record from the celebrity's virtual repository. The trigger effectuates the provision of the link. The dependent claims add steps and specificities, including affiliate links in claims 3 and 4. Affiliate links enable click-through purchasing by a user. In claim 4, the second user is rewarded for a clickthrough of the affiliate link by the first user. In sum, the subject method provides information access and functionality (e.g., affiliate links) in an entirely new manner, and which can only be accomplished using programmed networked computers. The method uniquely enables absolute strangers to determine what another is wearing (without any direct communication or invasion of privacy), and to purchase what the other is wearing, and to reward the wearer for the purchase. This method is new. Nothing like it has never existed before. This method does not fall within any example in the 2019 Revised Patent Subject Matter Eligibility Guidance (page 4/21)”.
Examiner disagrees.  As shown in the rejection below, the Office Action clearly showed how the limitations of claim 1 are considered to be abstract because the limitations are directed towards  commercial activity such as  marketing or sales activity or behaviors, which is considered an example of  organizing human activity.  
Claim 1 recites the limitations of: "providing a plurality of virtual repositories, each virtual repository of the plurality of virtual repositories being associated with a user of a plurality of users, and each virtual repository of the plurality of virtual repositories including item records for items owned and used by the user associated with the virtual repository, and the plurality of virtual repositories including a first virtual repository associated with a first user, and the item records for the first virtual repository including a first item record, and a second virtual repository associated with a second user; and the second user selecting a first item record from the second virtual repository; receiving a first trigger from a first user, the first trigger requesting first information; and determining to provide a link to the first item record of the second virtual repository in response to the first trigger; and sending results ..., the results including the link to the first item record of the second virtual repository”.   Such limitations are considered to be abstract because the limitations are directed towards  commercial activity such as  marketing or sales activity or behaviors, which is considered an example of  organizing human activity.   
Accordingly, the claimed elements are similar to features found to be abstract by a controlling court, the indicated claim features are considered to be directed to an abstract idea.  Even under the newer guidelines “p)”, the claims are considered abstract because “providing a plurality of virtual repositories, each virtual repository of the plurality of virtual repositories being associated with a user of a plurality of users, and each virtual repository of the plurality of virtual repositories including item records for items owned and used by the user associated with the virtual repository, and the plurality of virtual repositories including a first virtual repository associated with a first user, and the item records for the first virtual repository including a first item record, and a second virtual repository associated with a second user; and the second user selecting a first item record from the second virtual repository; receiving a first trigger from a first user, the first trigger requesting first information; and determining to provide a link to the first item record of the second virtual repository in response to the first trigger; and sending results ..., the results including the link to the first item record of the second virtual repository” is  commercial activity such as  marketing or sales activity or behaviors, which is considered an example of  organizing human activity.  Under the 2019 PEG step 1, the claimed invention is a process.  
Thus, as required by the 2019 PEG and shown in the Office Action, the Examiner has identified specific limitations of the claim under examination that Examiner believes recites an abstract idea.
Also, the use of computer here (i.e. computing system) does not comprise the improvement of the computer.  Here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., automatically determine what a celebrity is wearing at an event, without burdening the celebrity with a personal request and without intruding on the celebrity's privacy) improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “ Contrary to USPTO guidance, the Office Action crafts the alleged abstract idea only from the claim language, not from any precedent or guidance. The proffered definition encompasses claim limitations for the sole purpose of defining the abstract idea in a manner that compels an unfavorable finding for the next step of Alice. If a so-called abstract idea encompasses all limitations of a claim, no matter how new and nonobvious the claimed invention may be, the claimed invention will always fail the second step of Alice because it will comprise nothing more than the abstract idea that was concocted for the rejection.  USPTO guidance cautions against such contrived self-fulfilling definitions of abstract ideas. "Examiners should not go beyond those concepts that are enumerated as abstract ideas in MPEP § 2106.04..., and should avoid relying upon or citing non-precedential decisions unless the facts of the application under examination uniquely match the facts at issue in the non-precedential decisions (page 6/21)." 
Examiner disagrees.  As shown above and in the rejection below, the Office Action clearly showed how the limitations of claim 1 are considered to be abstract because the limitations are directed towards  commercial activity such as  marketing or sales activity or behaviors, which is considered an example of  organizing human activity.  
Claim 1 recites the limitations of: "providing a plurality of virtual repositories, each virtual repository of the plurality of virtual repositories being associated with a user of a plurality of users, and each virtual repository of the plurality of virtual repositories including item records for items owned and used by the user associated with the virtual repository, and the plurality of virtual repositories including a first virtual repository associated with a first user, and the item records for the first virtual repository including a first item record, and a second virtual repository associated with a second user; and the second user selecting a first item record from the second virtual repository; receiving a first trigger from a first user, the first trigger requesting first information; and determining to provide a link to the first item record of the second virtual repository in response to the first trigger; and sending results ..., the results including the link to the first item record of the second virtual repository”.   Such limitations are considered to be abstract because the limitations are directed towards  commercial activity such as  marketing or sales activity or behaviors, which is considered an example of  organizing human activity.   
Accordingly, the claimed elements are similar to features found to be abstract by a controlling court, the indicated claim features are considered to be directed to an abstract idea.  Even under the newer guidelines “p)”, the claims are considered abstract because “providing a plurality of virtual repositories, each virtual repository of the plurality of virtual repositories being associated with a user of a plurality of users, and each virtual repository of the plurality of virtual repositories including item records for items owned and used by the user associated with the virtual repository, and the plurality of virtual repositories including a first virtual repository associated with a first user, and the item records for the first virtual repository including a first item record, and a second virtual repository associated with a second user; and the second user selecting a first item record from the second virtual repository; receiving a first trigger from a first user, the first trigger requesting first information; and determining to provide a link to the first item record of the second virtual repository in response to the first trigger; and sending results ..., the results including the link to the first item record of the second virtual repository” is  
Thus, as required by the 2019 PEG and shown in the Office Action, the Examiner has identified specific limitations of the claim under examination that Examiner believes recites an abstract idea.
Also, the use of computer here (i.e. computing system) does not comprise the improvement of the computer.  Here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., automatically determine what a celebrity is wearing at an event, without burdening the celebrity with a personal request and without intruding on the celebrity's privacy) improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “ the method recited in Claim 1, and in each dependent claim (including claims 3, 4 and 11 through 16) is not abstract. Rather, it is very specific steps to accomplish a13/28 task, a task which Applicant contends is new and nonobvious. The steps of claim 1 entail supplying, from a computing system on which virtual repositories are stored, to a first computing device, a result, including a link to a first item record of a second virtual repository, in response to a trigger from the first computing device. The recited steps enable computers to perform a new function, namely automatically providing the link to the virtual repository record in response to the trigger. By way of example, this technology enables a fan to automatically determine what a celebrity is wearing at an event. In this example, the items worn by the celebrity at the event are identified by the first item record from the celebrity's virtual repository. The trigger effectuates the provision of the link. The dependent claims add steps and specificities, including affiliate links in claims 3 and 4. Such affiliate links enable click-through purchasing. Using the process, a fan user may readily purchase the clothing worn by a celebrity user in public or at an event. As in claim 4, the second user may be rewarded for the purchase. Concomitantly, claims 11 and 16 clarify the step of providing on a computing system a plurality of virtual repositories, by reciting steps for obtaining the requisite data, without relegating a user to the daunting tedium of manual entry. The automatically gathered data is merged and stored in a cache for review by the user before populating a virtual repository, giving a user a chance to omit data from the repository. Thus, the method facilitates virtual repository creation and uniquely enables absolute strangers to determine what another owns and/or is wearing (without any direct communication or invasion of privacy), and to purchase what the other owns and/or is wearing, and to reward the owner/wearer for the purchase. In public, participating users of the method become a powerful consumer base and, concomitantly, living breathing advertisements for the clothes they wear and the watches and jewelry they don’t. Nothing like this has never existed before. As such, Applicant respectfully asserts that the process steps described in reference to claim 1 do not amount to an abstract idea. Thus, the output of Step 2A is NO and, accordingly, independent claim 1 and all claims that depend from claim 1 (i.e., claims 2-20) are patent- eligible. Notice to that effect is respectfully requested. Applicant respectfully request withdrawal of the rejection of claims 1-20 under 35 U.S.C . § 101 and contends that claims 1-20 are in condition for allowance. Favorable action on these claims is respectfully requested (page 7/21)”.
Examiner disagrees.  As stated above in the proceeding section, the use of computer here (i.e. computing system) does not comprise the improvement of the computer.  Here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., automatically determine what a celebrity is wearing at an event, without burdening the celebrity with a personal request and without intruding on the celebrity's privacy) improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “ similar to Bascom, even if the USPTO found the instant claims to be directed to an abstract idea with the limitations of the claims taken individually, the combination of limitations within the claims recites something more, and as such, would pass Step Two of Alice's two-part framework. 15/28Applicant asserts that independent claim 1 improves the underlying technical field, as described below in the Specification. Instead of advertising generally to the public, retailers may employ users as advertisements. Users share their virtual repository records with other interested users. People who are likely to purchase what is being worn by another user, now have means to automatically identify the worn items and to browse other items in the user's virtual repository. For example, suppose there is a retailer willing to supply clothing to a celebrity for an event. Using Applicant's methodology, the retailer on behalf of the celebrity, may enter information on the clothing in the celebrity's virtual repository. Other users may generate a trigger, seeking information on the clothing. The methodology automatically supplies such information to the triggering users, thereby facilitating the purchase of such clothing items. The celebrity may be compensated for click-through purchases. The retailer benefits from the additional business. Thus, the subject method greatly improves the automatic provision of information, namely virtual repository records in an extremely efficient way to reach potential customers. The subject method improves the underlying technical field by, dynamically and in real-time, performing the process steps of claim 1. The subject method provides information access and functionality (e.g., affiliate links) in an entirely new manner, and which can only be accomplished using programmed networked computers. In view of these numerous benefits of the instant invention, independent claim 1 not only improves the underlying technical field, but recite significantly more than an abstract idea (page 8/21)”.
Examiner disagrees.  With regard to Applicants arguments that the instant Applicant is like Bascom In the instant claims’ invocation of computers, networks and displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any non-conventional computer, network or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed information collection, analysis and display functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158 at 6-7.
Nothing in the claims, understood in the light of the specifications, requires anything other than off-the-shelf conventional computer, network and display technology for gathering, sending and presenting the desired information.
Furthermore, as stated above in the proceeding section, the use of computer here (i.e. computing system) does not comprise the improvement of the computer.  Here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.

Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., retailer willing to supply clothing to a celebrity for an event. Using Applicant's methodology, the retailer on behalf of the celebrity, may enter information on the clothing in the celebrity's virtual repository. Other users may generate a trigger, seeking information on the clothing. The methodology automatically supplies such information to the triggering users, thereby facilitating the purchase of such clothing items. The celebrity may be compensated for click-through purchases.  Clearly, and  based on Applicant’s own admission, The retailer benefits from the additional business) improvements made in the underlying business method) and not in the operations of any additional elements or technology. 
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “ the dependent claims, including claims 3, 4, 11 and 16 improve the underlying technical field and recite significantly more than an abstract idea. Affiliate links in claims 3 and 4 enable click-through purchasing. Using the process, countless fans and admirers may readily purchase the clothing worn by a celebrity or other user in public or at an event, immediately, conveniently, without invading the privacy of the wearer and without even any direct communication with the wearer. Furthermore, as in claim 4, the second user may be rewarded for the purchase. Concomitantly, claims 11 and 16 clarify the step of providing on a computing system a plurality of virtual repositories, by reciting steps for obtaining the requisite data, without relegating a user to the daunting tedium of manual entry. The automatically gathered16/28 data is merged and stored in a cache for review by the user before populating a virtual repository, giving a user a chance to omit data from the repository. Thus, the method also facilitates virtual repository creation, to make it practical. Again, the subject method provides information access and functionality (e.g., affiliate links, and merging of data from various sources into a cache for review before populating a repository) in an entirely new manner, and which can only be accomplished using programmed networked computers. In view of these numerous benefits of the instant invention, independent claim 1 and, dependent claims 3, 4, 11 and 16, not only improve the underlying technical field, but recite significantly more than an abstract idea  (page 9/21).”
Examiner disagrees. As stated above in the proceeding section, the use of computer here (i.e. computing system) does not comprise the improvement of the computer.  Here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic 
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., Affiliate links in claims 3 and 4 enable click-through purchasing. Using the process, countless fans and admirers may readily purchase the clothing worn by a celebrity or other user in public or at an event, immediately, conveniently, without invading the privacy of the wearer and without even any direct communication with the wearer) improvements made in the underlying business method) and not in the operations of any additional elements or technology. 
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “ In Alice, the Supreme Court stated that "we must distinguish between patents that claim the building blocks of human ingenuity and those that integrate the building blocks into something more." 134 S. Ct. at 2354 (quotations and citations omitted). Applicant submits that supplying, from a computing system on which virtual repositories are stored, to a first computing device, a result, including a link to a first item record of a second virtual repository, in response to a trigger from the first computing device is that "something more." The claims at issue do not recite steps of organizing human activity. Any assertion to the contrary is a mischaracterization of the claims. The result is a far more discriminating methodology that helps to identify, via a link, triggered item records from another user's virtual repository. Provision of this link to solve the problem of determining one or more item records in another's virtual repository is significantly more than an allegedly abstract idea (page 11/21)”.
Examiner disagrees.  As shown above and in the rejection below, the Office Action clearly showed how the limitations of claim 1 are considered to be abstract because the limitations are directed towards  commercial activity such as  marketing or sales activity or behaviors, which is considered an example of  organizing human activity.  
Claim 1 recites the limitations of: "providing a plurality of virtual repositories, each virtual repository of the plurality of virtual repositories being associated with a user of a plurality of users, and each virtual repository of the plurality of virtual repositories including item records for items owned and used by the user associated with the virtual repository, and the plurality of virtual repositories including a first virtual repository associated with a first user, and the item records for the first virtual repository including a first item record, and a second virtual repository associated with a second user; and the second user selecting a first item record from the second virtual repository; receiving a first trigger from a first user, the first trigger requesting first information; and determining to provide a link to the first item record of the second virtual repository in response to the first trigger; and sending results ..., the results including the link to the first item record of the second virtual repository”.   Such limitations are considered to be abstract because the limitations are directed towards  commercial activity such as  marketing or sales activity or behaviors, which is considered an example of  organizing human activity.   
Accordingly, the claimed elements are similar to features found to be abstract by a controlling court, the indicated claim features are considered to be directed to an abstract idea.  Even under the newer guidelines “p)”, the claims are considered abstract because “providing a plurality of virtual repositories, each virtual repository of the plurality of virtual repositories being associated with a user of a plurality of users, and each virtual repository of the plurality of virtual repositories including item records for items owned and used by the user associated with the virtual repository, and the plurality of virtual repositories including a first virtual repository associated with a first user, and the item records for the first virtual repository including a first item record, and a second virtual repository associated with a second user; and the second user selecting a first item record from the second virtual repository; receiving a first trigger from a first user, the first trigger requesting first information; and determining to provide a link to the first item record of the second virtual repository in response to the first trigger; and sending results ..., the results including the link to the first item record of the second virtual repository” is  commercial activity such as  marketing or sales activity or behaviors, which is considered an example of  organizing human activity.  Under the 2019 PEG step 1, the claimed invention is a process.  
Thus, as required by the 2019 PEG and shown in the Office Action, the Examiner has identified specific limitations of the claim under examination that Examiner believes recites an abstract idea.
Also, the use of computer here (i.e. computing system) does not comprise the improvement of the computer.  Here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
a link to a first item record of a second virtual repository, in response to a trigger from the first computing device) improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “ Moreover, according to MPEP § 2106.05(c), limitations that courts have found to qualify as "significantly more" when recited in a claim with a judicial exception include: effecting a transformation or reduction of a particular article to a different state or thing. An example of such was identified in Diamond v. Diehr, 450 U.S. 175 (1981), which described a process that transformed raw, uncured synthetic rubber into precision-molded synthetic rubber products. The instant invention transforms real world items into information in a virtual repository, and as such, "transforms" a tangible article into a different thing (e.g., information to induce a purchasing decision). As such, claim 1 recites "significantly more" than an abstract idea. Thus, the output of Step 2B is YES and, accordingly, independent claim 1 is patent-eligible. Accordingly, Applicants respectfully request withdrawal of the rejection of claim 1 and each claims that depends from claim 1 (i.e., claims 2-20). Notice to that effect is respectfully requested (page 12/21)”.
Examiner disagrees. "There are two cases that deal with Transformation, Diehr and Abele.   The Diehr case dealt with a physical Transformation of liquid rubber into a tire through a curing process.  Abele dealt with data Transformation of a human body to CAT scan data representing muscles, bones, tissues, organs, etc.  In the case of the instant application, obtaining a measurement of a physical characteristic of the object from a sensor coupled with the object does not perform any Transformation into a different state or thing.
"Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. Manufactures and compositions of matter are the result of transforming raw materials into something new with a different function or use. Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible Transformation. For data, mathematical manipulation per se has not been deemed a Transformation; but, Transformation of electronic data has been found when the nature of the data has been changed such that it has a different function or is suitable for a different use.  As such there is no transformation performed in the instance claimed limitation. Clearly, the instant claims do not involve any transformation of an article that has changed to a different state or thing.
Thus, the Office Action has provided clear explanation of what is considered transformation and the current claims do not include any transformation of article. 
Additionally, as stated above in the proceeding section, the use of computer here (i.e. computing system) does not comprise the improvement of the computer.  Here the claim fails to 
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., Affiliate links in claims 3 and 4 enable click-through purchasing. Using the process, countless fans and admirers may readily purchase the clothing worn by a celebrity or other user in public or at an event, immediately, conveniently, without invading the privacy of the wearer and without even any direct communication with the wearer) improvements made in the underlying business method) and not in the operations of any additional elements or technology. 
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “the claims improve the technology used to do so by devising a process that enable computers to perform a new function, namely automatically providing a link to a virtual repository record in response to a trigger. By way of example, this new technology enables a fan to automatically determine what a celebrity is wearing at an event, without burdening the celebrity with a personal request and without intruding on the celebrity's privacy. In this example, the items worn by the celebrity at the event are identified by the first item record from the celebrity's virtual repository. The trigger effectuates the provision of the link. The dependent claims add steps and specificities, including affiliate links in claims 3 and 4, which enable click-through purchasing by a user. In claim 4, the second user is rewarded for a clickthrough of the affiliate link by the first user. Claims 11 and 16 clarify the step of providing on a computing system a plurality of virtual repositories, by reciting steps for obtaining the requisite data, without relegating a user to the daunting tedium of manual entry. The automatically gathered data is merged and stored in a cache for review by the user before populating a virtual repository, giving a user a chance to omit data from the repository. In sum, the subject method provides information access and functionality (e.g., affiliate links) in an entirely new manner, and which can only be accomplished using programmed networked computers. The method uniquely enables absolute strangers to determine what another is wearing (without any direct communication or invasion of privacy), and to purchase what the other is wearing, and to reward the wearer for the purchase (page 13/21)”.
Examiner disagrees.  Applicant’s arguments here are similar to the one(s) have addressed earlier in the proceeding sections.   Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.

Applicant argues that “the claims are not directed to an abstract idea. Even if each step taken individually is known, that does not render the claimed method patent ineligible. Rather, the combination of steps, viewed as a whole and in light of the Specification, involves far more than "well-understood, routine, [and] conventional activities previously known to the industry." Indeed the Examiner has not shown that the method achieved by the combination of steps recited in the claims is known in or obvious in view of prior art. Rather, the recited combination of steps achieves a solution to a problem, as described above, which is much more than "well-understood, routine, [and] conventional activities previously known to the industry" (page 14/21)”.
Examiner disagrees. Examiner asserts that the rejection of claims under 35 USC101 is separate and distinct from rejections for anticipation and obviousness. Rejecting the claims under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 has no bearing or consequence on the materiality of a rejection under 35 U.S.C. § 101. As noted in the prior office action, the additional claim features do not amount to significantly more under the framework. The claim does not qualify under the other non-limiting non-exclusive examples. Hence, Examiner maintains that the claims do not define substantially more than the abstract idea.
As stated above in the proceeding section, the use of computer here (i.e. computing system) does not comprise the improvement of the computer.  Here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., Affiliate links in claims 3 and 4 enable click-through purchasing. Using the process, countless fans and admirers may readily purchase the clothing worn by a celebrity or other user in public or at an event, immediately, conveniently, without invading the privacy of the wearer and without even any direct communication with the wearer) improvements made in the underlying business method) and not in the operations of any additional elements or technology. 
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “Likewise, here, Applicant's claims provide a specific way of overcoming a problem. This specific solution, like that found in DDR Holdings, demonstrates "a sufficient inventive concept." Id. at *24. Applicant's claimed invention does not simply use a computer to automate was done previously, but rather improves upon what was previously done with computers and software, solving a software specific problem, namely, identifying, via a link, triggered item records from another user's virtual repository. And in claims 3 and 4, the affiliate link enables click-through purchasing. And, inc claims 11 and 16, merging data from various sources to populate a repository without the tedium of manual data entry. The patent-at-issue expands the functionality of existing online computer systems by addressing problems specific to the realm of computers. The problems are data entry and inaccessibility to another's information, and not just any information, but specific information relating to items owned and/or used. For example, what does someone else, perhaps a celebrity, an acquaintance or a stranger, have in their closet? Or, what is someone else wearing now? Or what did someone else wear at an event. The solution is providing virtual repositories from which the desired information may be provided in response to a trigger (page 16/21)”.
Examiner disagrees.  The current application is simply an environment that is running and organizing information using a computer system.  This is not the same as the DDR case, where the computer is essential in the DDR. In the DDR, “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.”
Additionally, the claims do not recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  
As stated above in the proceeding section, the use of computer here (i.e. computing system) does not comprise the improvement of the computer.  Here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a 
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., what does someone else, perhaps a celebrity, an acquaintance or a stranger, have in their closet? Or, what is someone else wearing now? Or what did someone else wear at an event) improvements made in the underlying business method) and not in the operations of any additional elements or technology. 
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
With regard to claims 1-20 rejection under 35USC 112 second paragraph, Applicant’s  has amended the claims. Therefore, the claim rejection of claims 1-20 under 35USC 112 second paragraph is withdrawn. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, claim(s) 1-20  are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 is directed managing a virtual repository system.   As best understood by the Examiner, the limitations that set forth this abstract idea are: "providing a plurality of virtual repositories, each virtual repository of the plurality of virtual repositories being associated with a user of a plurality of users, and each virtual repository of the plurality of virtual repositories including item records for items owned and used by the user associated with the virtual repository, and the plurality of virtual repositories including a first virtual repository associated with a first user, and the item records for the first virtual repository including a first item record, and a second virtual repository associated with a second user; and the second user selecting a first item record from the second virtual repository; receiving a first trigger from a first user, the first trigger requesting first information; and determining to provide a link to the first item record of the second virtual repository in response to the first trigger; and sending results ..., the results including the link to the first item record of the second virtual repository”.   Such limitations are considered to be abstract because the limitations are directed towards  commercial activity such as  marketing or sales activity or behaviors, which is considered an example of  organizing human activity.   
Prong 2: The additional elements “computing system”; “user device”; consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
Also, the recitation of: the additional elements “computing system”; “user device” are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way)  on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (1) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-20 do not add significantly more. 
The dependent claims 2-20 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the 
Therefore, claims 1-20 are not  statutory.
Claims 1-20 may be allowable if Applicant agrees to roll up dependent claims 6-7 and overcome the claim rejection of claims 1-20 under 35 U.S.C.101.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is files within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX Months from the mailing date of this final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon-Thursday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wassem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682